Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY TRANSAMERICA SERIES TRUST Supplement dated June 11, 2010 to the Prospectus dated May 1, 2010, as supplemented, to the Summary Prospectus for the Portfolio listed below dated May 1, 2010, and to the Statement of Additional Information dated May 1, 2010 * * * Transamerica Convertible Securities VP Effective in the third quarter 2010, Transamerica Asset Management, Inc. (TAM) will terminate its investment sub-advisory agreement with Transamerica Investment Management, LLC (TIM) with respect to Transamerica Convertible Securities VP (the portfolio) and will enter into a new investment sub-advisory agreement with AllianceBernstein L.P. (AllianceBernstein). An information statement describing AllianceBernstein and the terms of the new sub-advisory agreement will be mailed to portfolio shareholders within 90 days of the change in sub-adviser. In connection with the change in sub-adviser, the portfolios investment objective, principal investment strategies and risks and benchmark index, as well as the portfolios name, will change. The portfolio will also have a new sub-advisory fee structure. These changes are described below. The portfolios investment adviser, TAM, and its investment advisory fee will remain the same. The portfolios fundamental investment restrictions will also remain the same. Effective in the third quarter 2010, the portfolio will be renamed Transamerica AllianceBernstein Dynamic Allocation VP and the following information will supplement and supersede any contrary information contained in the Summary Prospectus and in the Prospectus concerning the portfolio: INVESTMENT OBJECTIVE: This portfolio seeks capital appreciation and current income. PRINCIPAL INVESTMENT STRATEGIES: Under normal market conditions, the portfolios sub-adviser, AllianceBernstein L.P. (AllianceBernstein), will allocate substantially all of the portfolios assets among individual securities, underlying exchange traded funds (ETFs), forwards, swaps and futures to achieve targeted exposure to domestic equities, international equities, domestic bonds and international bonds. The portfolio may target an allocation of 35% global equities and 65% U.S. fixed income securities. The portfolio utilizes a Dynamic Asset Allocation process, which is a systematic volatility mitigation tool that utilizes information from various risk and return factors. The process seeks to generate more optimal asset allocation decisions as compared to those from fixed weight or rules-based models with the added benefit of more control over volatility. The portfolio employs a systematic approach to weigh market risks and return. AllianceBernstein believes a greater focus on short-term dynamics can improve the distribution of returns through lower volatility and reduction of tail events (i.e., mitigate extreme losses and outsized gains). The strategy aims to limit volatility and mitigate both extreme losses and outsized gainswithout necessarily sacrificing long-term returns. AllianceBernstein seeks to achieve this goal by dynamically adjusting the asset allocation using their extensive return, volatility, and correlation forecasts. AllianceBernstein will normally allocate no more than 10% of portfolio assets to ETFs. The portfolio may invest in foreign fixed-income securities. Under normal circumstances, the portfolio will adhere to the following guidelines: Investments in equity securities are limited to 45% of the portfolios assets at any given time. Investments in foreign equity securities are limited to 90% of the portfolios equity allocation at any given time. Investments in high-yield bonds are limited to 3% of the portfolios assets at any given time. Investments in emerging markets are limited to 3% of the portfolios assets at any given time. Investments in foreign fixed-income securities are limited to 5% of the portfolios assets at any given time. Instead of investing directly in particular securities, the portfolio may use instruments such as derivatives, including forwards, swaps and futures. These instruments are taken into account when determining compliance with the portfolios target allocations and guidelines described above. AllianceBernstein seeks to adjust the portfolios allocations to favor investments in those underlying investments that are expected to provide the most favorable outlook for achieving the portfolios investment objective. The portfolio may invest its assets in cash, cash equivalent securities or short-term debt securities, repurchase agreements and money market securities. Under adverse or unstable market, economic or political conditions, the portfolio may do so without limit. PRINCIPAL RISKS (in alphabetical order):  Asset Allocation  The sub-adviser allocates the portfolio's assets among various underlying portfolios and/or exchange-traded funds.
